Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 10 – page 16, filed November 23, 2021, with respect to claims 1-27 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-27 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts US20170063960A1 (Stockhammer), US20140173660A1 (Correa), US20180077210A1 (Hannuksela), US20190026444A1 (Yamagishi), US20150269629A1 (Lo), US20180035153A1 (Yang) , and 20160182973 (Winograd)  do not teach the limitation. Claims 1, 15, 21 and 22 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 15, 21 and 22 ….. to DASH events of a DASH event stream via a first application programming interface (API) between the DASH aware application and a DASH client executed by the one or more processors, the DASH events being carried in-band with and separate from video data of a DASH media stream, the DASH events including data for interactivity-related content to be visually presented to a user of the client device and to allow the user to interact with the interactivity-related content, and wherein subscribing comprises sending data, by the DASH aware application, to the DASH client via the first API, the DASH aware application being configured to process data for the DASH events; receiving, by the DASH aware application, data for one or more of the DASH events of the DASH event stream from the DASH client via a second API between the DASH aware application and the DASH client, the data for the one or more of the DASH events specifying the interactivity-related content, the interactivity-related content comprising content that is unrelated to media content selection; and presenting, by the DASH aware application…, and in combination with other limitations recited as specified in claims 1, 15, 21 and 22.
Claims 2-14, 16-20 and 23-27   include the above-described allowable subject matter for being dependent on independent claims 1, 15, 21 and 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442